Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on October 09, 2019.

Claims 1-21 are pending.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthews et al (U.S. Pat.  No. 10/886,013).

With respect to claims 1, 8 and 15, Swanson et al teaches 
receiving, by one or more processors, report initiation data identifying one or more requested reports (fig. 7, col. 20, lines 1-23, physician or healthcare provider for the 
patient can add that condition to an existing note or patient report, or create a new note or report); 
receiving, via a plurality of data transmission interfaces, raw health data from a plurality of health data storage systems, wherein the raw health data from each of the plurality of health data storage systems is received through corresponding data transmission interfaces collectively configured to standardize the raw health data into a single data set (FIG. 3, col. 11, lines 47-65, in some embodiments, data processing process 300 can including receiving real-time raw hospital data 204); 
applying, via the one or more processors, a machine-learning quality control check to identify inaccurate data included within the raw health data (col. 10, lines 4-8, While the data feeds provide the system with massive amounts of patient data, the patient data is often incomplete and/or inaccurate); 
upon identifying inaccurate data within the raw health data, remediating, via the one or more processors, the inaccurate data within the raw health data (col. 20, lines 60-63, 
after remediating the inaccurate data within the raw health data, generating, via the one or more processors, a refined data table comprising standardized report data relevant for the one or more requested reports, wherein the standardized report data is generated from the raw health data received from the plurality of health data storage systems (col. 20, lines 60-63, correct/update the patient's records with additional input or view/lookup update the patient's records until the expiration time); and 
generating one or more of the requested reports based at least in part on the refined data table (fig. 7, col. 20, lines 60-63, correct/update the patient's records with additional input or view/lookup update the patient's records until the expiration time).

With respect to claims 3, 10 and 17, Swanson et al teaches  querying a report database based at least in part on the report initiation data identifying one or more requested reports to determine standardized report data utilized to generate the one or more requested reports; and wherein generating the refined data table comprises generating table entries corresponding to the determined standardized report data utilized to generate the one or more requested reports within the refined data table (col. 20, lines 60-63, correct/update the patient's records with additional input or view/lookup update the patient's records).

With respect to claims 4, 11 and 18, Swanson et al teaches standardizing the raw health data via Application Program Interfaces (APIs) executed by the 

With respect to claims 5, 12 and 19, Swanson et al teaches   determining an intended use for each of the one or more requested reports; querying a formatting database based at least in part on the intended use determined for each of the one or more requested reports to determine formatting data relevant for each of the one or more requested reports; and generating the one or more requested reports based at least in part on formatting data relevant for each of the one or more requested reports (BACKGROUND OF THE RELATED ART,  Clinical documentation improvement (CDI) refers to a process used in healthcare facilities such as hospitals.  CDI can facilitate the accurate representation of a patient's clinical status that translates into coded data, 
which can then be translated into hospital quality report cards, physician report cards, reimbursement, public health data,).

With respect to claims 6, 13 and 20, Swanson et al teaches  scanning each of the one or more health data storage systems to determine data formats corresponding to raw health data received from each of the one or more health data storage systems; and assigning a data transmission interface to each of the one or more health data storage systems based at least in part on the data formats determined to corresponding to raw data received from each of the one or more health data storage systems (BACKGROUND OF THE RELATED ART,  Clinical documentation improvement (CDI) refers to a process used in healthcare facilities such as hospitals).

With respect to claims 7, 14 and 21, Swanson et al teaches automatically assigning a standard procedure code for data entries within the standardized report data (col. 20, lines 60-63, correct/update the patient's records with additional input or view/lookup update the patient's records).
  

Allowable Subject Matter

Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163